     Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



NORTH AMERICAN BUTTERFLY
ASSOCIATION,

               Plaintiff,
                                                          Civil Action No. 1:17-cv-02651-RJL
   v.
                                                          Pursuant to Local Civil Rule 65.1(d),
KIRSTJEN M. NIELSEN, et al.,                              Hearing Requested

               Defendants.



MOTION FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY
                       INJUNCTION



        Pursuant to Federal Rule of Civil Procedure 65 and Local Civil Rule 65.1(a),

Plaintiff North American Butterfly Association (“NABA”) respectfully moves for a

temporary restraining order pending a hearing and decision on Plaintiff’s Motion for a

Preliminary Injunction, to prevent Defendants, their agents, servants, employees, and any

persons acting at their instruction, in concert, or in participation with them, or having

knowledge of this Order by personal service or otherwise from depriving NABA of its

property, unreasonably seizing NABA’s property, taking any action on NABA’s property

in furtherance of the construction of a border wall, enforcement zone, road, or any related

installations, or otherwise interfering with NABA’s use and enjoyment of its property,

until the Court makes a decision on NABA’s motion for a preliminary injunction.
     Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 2 of 20




       Plaintiff also respectfully moves for a preliminary injunction enjoining same from

depriving NABA of its property, unreasonably seizing NABA’s property, taking any

action on NABA’s property in furtherance of the construction of a border wall,

enforcement zone, road, or any related installations, or otherwise interfering with

NABA’s use and enjoyment of its property, until such time as Defendants have satisfied

the requirements of National Environmental Policy Act (“NEPA”), 42 U.S.C. § 4321 et

seq., the Endangered Species Act (“ESA”), 16 U.S.C. § 1531 et seq., the Illegal

Immigration Reform and Immigrant Responsibility Act (“IIRIRA”), 8 U.S.C. § 1103

note, and the Constitution.

       This motion is supported by the attached memorandum of points and authorities

and declarations of Jeffrey Glassberg and Marianna Treviño Wright.

       As explained in greater detail in the attached memorandum, this Court should

grant a TRO and a preliminary injunction because border wall construction is beginning

on land adjacent to NABA’s property and Defendants’ constitutional violations are

escalating. Immediate injunctive relief is necessary to prevent irreparable harm,

including the seizure and destruction of NABA’s property in violation of the Fourth and

Fifth Amendments of the Constitution, and adverse environmental impacts and injury to

listed threatened and endangered species of wildlife and designated critical habitats, in

violation of the ESA, and NEPA.




                                             2
     Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 3 of 20




       Pursuant to Local Civil Rule 7.1(m), undersigned counsel certify that we

conferred with Defendants’ counsel on this motion on February 7 and 8, 2019, who

advised us that Defendants do not consent to the relief sought in this motion.


Dated: New York, New York
       February 11, 2019

                                             Respectfully submitted,

                                             DEBEVOISE & PLIMPTON LLP



                                             By:     /s/Timothy K. Beeken

                                             Timothy K. Beeken
                                             (N.Y. Bar No. 2492650)
                                             tkbeeken@debevoise.com
                                             Harry Zirlin
                                             hzirlin@debevoise.com

                                             919 Third Avenue
                                             New York, NY 10022
                                             (212) 909-6000

                                             Attorneys for Plaintiff




                                             3
     Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 4 of 20




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



NORTH AMERICAN BUTTERFLY
ASSOCIATION,

             Plaintiff,

   v.
                                               Civil Action No. 1:17-cv-02651-RJL
KIRSTJEN M. NIELSEN, et al.,

             Defendants.



MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION
  FOR A TEMPORARY RESTRAINING ORDER AND A PRELIMINARY
                      INJUNCTION




                                            Timothy K. Beeken
                                            (tkbeeken@debevoise.com)
                                            (N.Y. Bar No. 2492650)
                                            Harry Zirlin
                                            (hzirlin@debevoise.com)


                                            DEBEVOISE & PLIMPTON LLP
                                            919 Third Avenue
                                            New York, NY 10022
                                            (212) 909-6000


February 11, 2019                           Attorneys for Plaintiff
           Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 5 of 20




                                                TABLE OF CONTENTS

Facts................................................................................................................................ 1

Argument ........................................................................................................................ 3

I. Plaintiff Satisfies the Prerequisites for the Issuance of a TRO and a
Preliminary Injunction ..................................................................................................... 3

      A.      Likely Success on the Merits................................................................................ 4

      B.      Irreparable Harm.................................................................................................. 8

      C.      The Balance of Equities and the Public Interest .................................................... 9

II.        Waiver of Security ................................................................................................. 12




                                                                   i
        Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 6 of 20




                                           TABLE OF AUTHORITIES

Cases

Envt’l Defense Fund v. Corps of Engineers of U.S. Army, 331 F. Supp. 925 (D.D.C.
  1971) ..................................................................................................................... 9, 13
Fuentes v. Shevin, 407 U.S. 67 (1972) ........................................................................... 10
Mills v. District of Columbia, 571 F.3d 1304 (D.C. Cir. 2009) ................................. 3, 8, 9
Mitchell v. Cuomo, 748 F.2d 804 (2d Cir.1984) ............................................................. 10
Morgan Stanley DW Inc. v. Rothe, 150 F. Supp. 2d 67 (D.D.C. 2001) ............................. 3
Nat. Res. Def. Council, Inc. v. Morton, 337 F. Supp. 167 (D.D.C. 1971)........................ 12
Ramirez v. U.S. Immigration & Customs Enf’t, 310 F. Supp. 3d 7 (D.D.C. 2018) ............ 9
Shvartser v. Lekser, 308 F. Supp. 3d 260 (D.D.C. 2018) ........................................ 8, 9, 10
Soldal v. Cook County, 506 U.S. 56 (1992).................................................................... 11
U.S. v. Miller, 799 F.3d 1097 (D.C. Cir. 2015) ................................................................ 5


Statutes

Administrative Procedure Act, 5 U.S.C. § 551 et seq. ...................................................... 7
Endangered Species Act, 16 U.S.C. § 1531 et seq. ..................................................... 8, 12
National Environmental Policy Act, 42 U.S.C. § 4321 et seq. .................................... 7, 11


Rules

40 C.F.R. § 1503.1 .......................................................................................................... 7




                                                                ii
     Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 7 of 20




       Comes now Plaintiff the North American Butterfly Association (“NABA”) and

seeks a temporary restraining order and preliminary injunction to stop Defendants and

their employees, agents, and contractors from taking any further action on the National

Butterfly Center in furtherance of the construction of a border wall, enforcement zone,

road, or any related installations, or otherwise interfering with NABA’s use and

enjoyment of its property, until the Court rules. During the past week, Defendants have

transported heavy machinery to be used in the construction of the wall onto tracts

adjoining the Butterfly Center, driven their trucks and heavy machinery back and forth

across the Butterfly Center as if they own it, and blocked access to more than two-thirds

of the Butterfly Center with law enforcement vehicles and by cutting the Butterfly

Center’s lock on one of its gates and replacing it with one of their own. Unless

Defendants are stopped, this Court will be without power to grant NABA the final relief

it seeks in the Amended Complaint.


                                         FACTS

       As set forth in Plaintiff’s Amended Complaint and subsequent filings,

Defendants’ activities on NABA’s property pursuant to the construction of a wall are

interfering with NABA’s rights under the Fourth and Fifth Amendments of the United

States Constitution, and violate the Endangered Species Act (“ESA”), 16 U.S.C. § 1531

et seq., and the National Environmental Policy Act (“NEPA”), 42 U.S.C. § 4321 et seq.

Am. Compl., ECF No. 19, ¶¶ 63–89. As Defendants now commence construction on




                                            1
     Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 8 of 20




land adjoining the Butterfly Center, their interference with NABA’s property rights is

escalating.

       On November 2, 2018, Defendant Department of Homeland Security (“DHS”)

announced that it had “awarded a contract to SLSCO Ltd. to construct approximately six

miles of levee wall system” in the Rio Grande Valley, including on Plaintiff’s property,

and that “[c]onstruction is scheduled to begin in February 2019.” Second Decl. of

Marianna Treviño Wright, ECF No. 35, ¶ 7 & Attachment C (emphasis added). The

proposed wall “includes a reinforced concrete levee wall system” and a “150-foot

enforcement zone on the south-river side of the levee wall system, detection and

surveillance technology . . . automated vehicle gates, pedestrian gates, an all-weather

patrol road . . . and enforcement zone lighting.” Second Decl. of Marianna Treviño

Wright, Attachment A, ECF No. 35.

       Defendants are poised to begin construction of the border wall. On February 1,

2019, the Border Patrol Public Affairs Office announced that heavy machinery was “on

its way” to the Rio Grande Valley to begin construction of the border wall. Decl. of

Jeffrey Glassberg, Feb. 11, 2019, ¶ 4 & Exhibit A. On February 3, earthmoving

equipment was stationed on the tract adjacent to the Butterfly Center to the east. Fourth

Decl. of Marianna Treviño Wright, Feb. 11, 2019, ¶ 3. The next morning, a government

subcontractor began installing surveyor stakes along the levee on the El Marillo Banco

National Wildlife Refuge tract that borders the Butterfly Center on the west. Id. ¶ 4.

       As Defendants have pushed forward with construction on land adjacent to the

Butterfly Center, their ongoing interference with NABA’s property rights has escalated.



                                             2
           Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 9 of 20




     The government’s agents and contractors began to drive vehicles and heavy machinery

     across NABA’s property on February 5, 2019 and have continued to do so daily. Id. ¶ 5.

     Government agents blocked the entrance to the southern portion of NABA’s property

     and, as they have in the past, cut NABA’s lock off the gate accessing that tract and

     replaced it with their own, barring Butterfly Center employees and guests from accessing

     NABA’s southern property. Id. ¶¶ 6–7; Pl.’s Mem. in Opp. to Defs.’ Mot. to Dismiss, at

     ¶¶ 6–7; Decl. of Marianna Treviño Wright, ECF No. 30-1, ¶¶ 21–22. With the

     commencement of clearing, excavation, and construction, there is no prospect that

     Defendants’ abuse and disregard of NABA’s property rights under the Constitution will

     abate.


                                             ARGUMENT

I.       Plaintiff Satisfies the Prerequisites for the Issuance of a TRO and a Preliminary
         Injunction

              The prerequisites for a TRO and for a preliminary injunction are the same.

     Morgan Stanley DW Inc. v. Rothe, 150 F. Supp. 2d 67, 72 (D.D.C. 2001). In order to

     obtain a preliminary injunction or a TRO, the movant must establish that (i) it is likely to

     succeed on the merits; (ii) it is likely to suffer irreparable harm in the absence of

     preliminary relief; (iii) the balance of equities tips in its favor; and (iv) an injunction is in

     the public interest. Mills v. District of Columbia, 571 F.3d 1304, 1308 (D.C. Cir. 2009).

     These factors are balanced against one another; no one factor is dispositive. Id.; Rothe,

     150 F. Supp. 2d at 72.




                                                     3
    Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 10 of 20




           A. Likely Success on the Merits

              1.      Fifth Amendment Claim

       NABA is likely to succeed on the merits of its Fifth Amendment deprivation of

property claim. Defendants’ ongoing unauthorized interference with Plaintiff’s rights in

its property contravenes the Fifth Amendment. For example, Defendants have hidden

cameras and sensors on Plaintiff’s property, Am. Compl. ¶ 59; removed locks and gates

Plaintiff used to secure its property, Decl. of Marianna Treviño Wright, ECF No. 30-1

¶¶ 21–22; and engaged in harassment of Butterfly Center staff and visitors from the

summer of 2017 to the present day. Am. Compl. ¶ 61; Decl. of Marianna Treviño

Wright, ECF No. 30-1 ¶¶ 5, 17–19; Third Decl. of Marianna Treviño Wright, ECF No.

37-1 ¶ 7. Defendants have restricted the movements of Butterfly Center guests and

employees on NABA’s own property, Am. Compl. ¶ 62; Decl. of Marianna Treviño

Wright, ECF No. 30-1 ¶¶ 5, 17–18; Third Decl. of Marianna Treviño Wright, ECF No.

37-1 ¶ 6; destroyed natural habitat on NABA’s property, Decl. of Marianna Treviño

Wright, ECF No. 30-1, ¶¶ 7–8; and stopped NABA employees without a legitimate

purpose, Third Decl. of Marianna Treviño Wright, ECF No. 37-1 ¶ 8.

       As noted above, with the commencement of construction of the wall and

enforcement zone right next to the Butterfly Center, Defendants’ deprivations of NABA’s

use and enjoyment of its property are escalating. Fourth Decl. of Marianna Treviño

Wright, Feb. 11, 2019, ¶¶ 5–6 (describing Defendants’ unlawful entry onto NABA’s

property and interference with NABA’s access to its own property). When construction




                                            4
     Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 11 of 20




reaches NABA’s property, these ongoing violations of NABA’s rights will result in

serious, irreversible destruction of NABA’s property. Construction will entail continuous

occupation of NABA’s property by the Defendants and their agents, deprive Plaintiff of

70% of its property, and destroy a large section of that area. Construction will destroy

butterfly habitat NABA has developed at the Butterfly Center, thereby rendering more

than two thirds of its property useless for the pursuit of its mission: environmental

conservation, the protection of butterflies and other rare species, and public education.

Am. Compl. ¶¶ 46, 82; Pl.’s Mem. in Opp. to Defs.’ Mot. to Dismiss, ECF No. 30, at 3;

Decl. of Marianna Treviño Wright, ECF No. 30-1, ¶ 3.

         Defendants have offered no due process to cure their illegal deprivation of

NABA’s property and have responded to this lawsuit by doubling down on their

oppressive and illegal conduct. Their flagrant abuse of NABA’s property rights under the

Constitution points to a likelihood of success on the merits of NABA’s Fifth Amendment

claim.


                2.      Fourth Amendment Claim

         NABA also is likely to succeed on the merits of its Fourth Amendment claim.

The reasonableness of a seizure turns on the nature and extent of the government’s

interference with possessory interests. U.S. v. Miller, 799 F.3d 1097, 1102 (D.C. Cir.

2015). Defendants have interfered systematically and meaningfully with NABA’s

possessory interests through their ongoing actions on Plaintiff’s property, including by

detaining NABA’s guests and employees at the Butterfly Center, inviting Government




                                              5
    Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 12 of 20




agents and contractors onto the property without advance notice, and interfering with

NABA’s efforts to exclude others from its land. Am. Compl. ¶¶ 53–62; Pl.’s Mem. in

Opp. to Defs.’ Mot. to Dismiss, at ¶¶ 6–7; Decl. of Marianna Treviño Wright, ¶¶ 5–22;

Third Decl. of Marianna Treviño Wright, ECF No. 37-1, ¶¶ 4–9. The construction of a

wall, road, and 150-foot enforcement zone on NABA’s property will constitute a

permanent physical seizure of 70% of NABA’s property. Am. Compl. ¶¶ 15, 84–89.

Defendants’ only defense is the inapposite open field doctrine, which applies to searches

rather than seizures of real property. Pl.’s Reply, ECF No. 40, at 3–4. With no viable

defense, Plaintiff is likely to succeed on the merits of its Fourth Amendment claim.


                  3.   NEPA claim

       The construction of a border wall and a 150-foot enforcement area on Plaintiff’s

property without the completion of a final environmental impact statement and a notice

and comment period will violate NEPA. Defendants’ sole defense to this claim at this

juncture is that a waiver issued by Defendant Nielsen under the Illegal Immigration

Reform and Immigrant Responsibility Act, 8 U.S.C. § 1103, rendered NEPA

inapplicable. Plaintiff has demonstrated that the waiver was ultra vires, however, and did

not extinguish Plaintiff’s NEPA claim. Pl.’s Opp. to Defs.’ Suppl. Mot. Dismiss, ECF

No. 35, at 7–9.

       Plaintiff is likely to succeed on the merits of its NEPA claim because Defendants’

construction of a border wall and a 150-foot enforcement area constitute federal actions

that will “significantly affect the quality of the human environment,” triggering




                                             6
    Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 13 of 20




Defendants’ mandatory duty to consult with other agencies, to prepare an environmental

impact statement, and to open a notice and comment period under NEPA.

42 U.S.C. § 4332(C); 40 C.F.R. § 1503.1; Am. Compl. ¶¶ 63–71. Defendants have not

engaged in interagency consultations, invited public comment, or prepared an

environmental impact statement regarding the impending construction on Plaintiff’s

property. Defendants’ failure to comply with their mandatory duty under NEPA is

arbitrary and capricious, an abuse of discretion, not in accordance with law, and without

observance of procedure required by law under the Administrative Procedure Act, 5

U.S.C. §§ 702–704. Accordingly, they have no viable defense to this claim.


               4.     ESA Claim

       The construction of a border wall, road, and enforcement zone without

interagency consultation and the development of measures to ensure the protection of

listed threatened and endangered species will violate the ESA. Defendants’ sole defense

to the ESA claim at this juncture is Defendant Nielsen’s purported waiver, which was

ineffective to extinguish Plaintiff’s ESA claim as noted previously.

       Plaintiff likely will succeed on the merits of its ESA claim because the

construction of a wall, road, and 150-foot enforcement zone around which “[a]ll

vegetation . . . will be cleared,” Second Decl. of Marianna Treviño Wright, ECF No. 35

& Attachment C, will injure numerous species listed as threatened or endangered under

the ESA through the destruction of habitat and other harms. Threatened or endangered

species that will be harmed include: the Slender Rushpea, the Tamaulipan Kidneypetal,




                                            7
     Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 14 of 20




Walker’s Manioc, the Ocelot, the Texas Tortoise, the Texas Horned Lizard, and the

Texas Indigo Snake. In addition, the construction will adversely modify and destroy

designated critical habitats protected by the ESA. Am. Compl. ¶¶ 48–49.

       Given these negative impacts to protected species and habitats, DHS has an

obligation under Section 7(a) of the ESA to: (i) take affirmative steps to protect impacted

listed species; (ii) consult with the United States Fish and Wildlife Service; and (iii)

design the construction project such that it would not jeopardize the continued existence

of any listed threatened or endangered species or adversely modify or destroy these

species’ designated critical habitats. 16 U.S.C. 1536 §§ (a)(1)–(2). Defendants have

neither engaged in consultation nor taken any precautionary steps to protect these species,

in violation of the ESA. Am. Compl. ¶¶ 72–78. Accordingly, they have no viable

defense to this claim.


           B. Irreparable Harm

       “It has long been established that the loss of constitutional freedoms . . .

unquestionably constitutes irreparable injury.” Mills v. District of Columbia,

571 F.3d 1304, 1312 (D.C. Cir. 2009) (internal quotations omitted). In particular, “it is

well-settled that unauthorized interference with a real property interest constitutes

irreparable harm as a matter of law.” Shvartser v. Lekser, 308 F. Supp. 3d 260, 267

(D.D.C. 2018) (internal quotations omitted).

       Defendants have caused and will continue to cause per se irreparable harm of

increasing gravity to NABA through the violation of its constitutional rights under the




                                               8
     Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 15 of 20




Fourth and Fifth Amendments. Defendants’ ongoing actions constitute unauthorized

interference with NABA’s interest in its real property, the Butterfly Center. The wall and

its attendant enforcement zone and road will destroy the delicate ecosystems upon which

the Butterfly Center’s existence is based, and isolate and render useless 70% of NABA’s

land, irreparably harming its ability to carry out its mission of the observation and

conservation of butterflies and other species native to the Rio Grande Valley, thus

threatening the National Butterfly Center’s very existence.

       Construction of the wall, road, and enforcement zone without the publication of a

final environmental impact statement and the observance of a notice and comment period

will violate NEPA. Construction without interagency consultation and the

implementation of measures designed to avoid harms to listed threatened and endangered

species will violate the ESA. These harms are actual and imminent, and cannot be

remedied by monetary damages, and thus are irreparable. Envt’l Defense Fund v. Corps

of Engineers of U.S. Army, 331 F. Supp. 925, 927 (D.D.C. 1971) (preliminarily enjoining

government from awarding contracts for a public works project because their execution

would involve clearing, grubbing, excavation, and other actions that would “irreparably

alter the environment in its natural state”); Shvartser, 308 F. Supp. 3d at 267.


           C. The Balance of Equities and the Public Interest

       Finally, the balance of equities weighs in Plaintiff’s favor and the public interest

favors the grant of a TRO and/or preliminary injunction. Mills, 571 F.3d at 1308. When

the Government is the non-movant, “[t]hese considerations merge into one factor.”




                                              9
     Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 16 of 20




Ramirez v. U.S. Immigration & Customs Enf’t, 310 F. Supp. 3d 7, 32 (D.D.C. 2018)

(citing Nken v. Holder, 556 U.S. 418, 435 (2009)). The court must “balance the

competing claims of injury” and consider “the effect on each party of the granting or

withholding of the requested relief.” Shvartser v. Lekser, 308 F. Supp. 3d 260 (D.D.C.

2018). In a conflict—like this one—between the government’s financial and

administrative concerns and a plaintiff’s constitutional rights, “the balance of hardships

tips decidedly” in the plaintiff’s favor. Mitchell v. Cuomo, 748 F.2d 804, 808 (2d

Cir.1984).

       Here, the harm that Defendants would suffer in relation to the issuance of a TRO

and a preliminary injunction is limited to the financial and administrative inconvenience

attendant upon delaying the start of the project. By contrast, NABA will suffer the

irreparable violation of its constitutional rights, as well as permanent injury to listed

species and designated critical habitats, the protection and conservation of which is its

mission and the raison d’être of the Butterfly Center.

       The prohibition against the deprivation of property without due process of law

under the Fifth Amendment “reflects the high value, embedded in our constitutional and

political history, that we place on a person’s right to enjoy what is his [or hers], free of

governmental interference.” Fuentes v. Shevin, 407 U.S. 67, 81 (1972). By summarily

depriving NABA of its property without due process of law, Defendants defy centuries of

democratic values that shield Americans from government action depriving individuals of

their rightful property without notice and an opportunity to be heard. The public interest

in protecting this constitutional value immeasurably outweighs the Government’s interest



                                              10
     Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 17 of 20




in hurrying construction and any administrative or financial burdens—burdens that could

have been avoided had the Defendants respected the law from the outset.

       The Fourth Amendment likewise embodies a principle foundational to our

democracy: the right to be free from unreasonable governmental interference with an

individual’s property. Soldal v. Cook County, 506 U.S. 56 (1992). The Defendants’

repeated invasions of NABA’s property and the imminent construction of a wall, road,

and 150-foot enforcement area on NABA’s property without its consent constitute

extreme interference with NABA’s possessory interests in its land and therefore an

unlawful seizure under the Fourth Amendment. The public interest in preventing such

government overreach is irrefutable. Our Constitution recognizes no valid governmental

interest in unreasonable seizures of private land.

       Congress passed NEPA to “encourage productive and enjoyable harmony

between man and his environment; to promote efforts which will prevent or eliminate

damage to the environment and biosphere and stimulate the health and welfare of man;

[and] to enrich the understanding of the ecological systems and natural resources

important to the Nation.” 42 U.S.C. § 4321. NEPA prevents the Government from

developing the natural environment without first publicly considering the consequences.

Defendants’ precipitate actions on NABA’s property—taken without carrying out the

statutorily-mandated environmental impact statement and consultations—undermine this

public interest, which has governed federal action in this nation for almost fifty years.

Defendants’ interest in hurrying along their construction project cannot outweigh the




                                             11
           Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 18 of 20




      public interest in careful deliberation before the natural environment is irrevocably

      destroyed, the very harm that Congress intended NEPA to prevent.

             The purpose of the ESA is to “provide a means whereby the ecosystems upon

      which endangered species and threatened species depend may be conserved, [and] to

      provide a program for the conservation of such endangered species and threatened

      species.” 16 U.S.C. § 1531. Defendants’ evident intention of building a wall, road, and

      an enforcement zone cleared of all vegetation, without any attention to its impact on

      threatened and endangered species, ignores the public policy that Congress codified in

      the ESA. The only inconvenience Defendants may suffer in complying with its

      provisions is the delay that would result from proper observation of legally-mandated

      consultations and planning, a small price in light of the vital public interest at risk, and

      one that Congress has already determined the Government must pay.


II.      Waiver of Security

             Pursuant to Federal Rule 65(c), Plaintiff respectfully requests that the Court

      exercise its discretion to waive the security requirement or require a nominal fee in its

      place. See Nat. Res. Def. Council, Inc. v. Morton, 337 F. Supp. 167, 168 (D.D.C. 1971).

      The Government’s financial losses cannot be treated the same as private financial losses.

      Id. at 169. Security is not necessary if “requiring security would have the effect of

      denying the plaintiffs their right to judicial review of administrative action.” Id. at 168–

      69 (explaining that the requirement of a more than nominal amount of security would be

      contrary to judicial practice and would preclude the non-profit environmental plaintiffs




                                                    12
    Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 19 of 20




from obtaining judicial review of administrative action, and setting bond at $100). See

also Envt’l Defense Fund v. Corps of Engineers of U.S. Army, 331 F. Supp. 925, 927

(D.D.C. 1971) (setting bond for environmental organization plaintiffs at $1.00 in suit

against federal agency).

       Here, Plaintiff is a private, not-for-profit environmental conservation organization

with limited resources outside its operating funds and the land on which the Butterfly

Center sits. NABA’s right to judicial review of Defendants’ administrative action would

be denied if security were required. Therefore, this Court should waive the security

requirement or set a nominal bond.

                                     CONCLUSION


       For the foregoing reasons, Plaintiff North American Butterfly Association

respectfully requests that this Court (i) enter an order temporarily restraining Defendants

and their employees, servants, agents, contractors, or anyone acting on their instruction

from depriving NABA of its property, unreasonably seizing NABA’s property, taking

any action on the National Butterfly Center in furtherance of the construction of a border

wall, enforcement zone, road or any related installations, or otherwise interfering with

NABA’s use and enjoyment of its property except to patrol it to prevent the illegal entry

of aliens into the United States, pending a decision on Plaintiff’s motion for a preliminary

injunction; (ii) grant Plaintiff’s motion for a preliminary injunction enjoining Defendants

and their employees, servants, agents, contractors, or anyone acting on their instruction

from depriving NABA of its property, unreasonably seizing NABA’s property, taking




                                            13
     Case 1:17-cv-02651-RJL Document 42 Filed 02/11/19 Page 20 of 20




any action on the National Butterfly Center in furtherance of the construction of a border

wall, enforcement zone, road or any related installations, or otherwise interfering with

NABA’s use and enjoyment of its property except to patrol it to prevent the illegal entry

of aliens into the United States, pending entry of judgment or other discontinuance of this

action; (iii) waive the security requirement; and (iv) grant Plaintiff such further relief as

the Court deems just and proper.



Dated: New York, New York
       February 11, 2019

                                                       DEBEVOISE & PLIMPTON LLP


                                                       By:     /s/Timothy K. Beeken
                                                       Timothy K. Beeken (NY 2492650)
                                                       tkbeeken@debevoise.com
                                                       Harry Zirlin
                                                       (hzirlin@debevoise.com)

                                                       919 Third Avenue
                                                       New York, NY 10022
                                                       (212) 909-6000

                                                       Attorneys for Plaintiff




                                              14
